Chief Justice Lee,
in delivering the opinion of the Court, said: The defendant bought this land subject to the rights of natives, and hence the fact that his Patent bears date anterior to that of the plaintiff’s is entitled to no weight. Kukiiahu had his claim entered at the Land Commission long before the land was sold to Gill, and the King in his Patent has made a special reservation for the benefit of this and all other claimants. '1 he King did not convey Kukiiahu’s rights to Gill; and if he had done so, his grant would have been a nullity. But it is answered that Kukiiahu had no rights, and practiced a fraud upon the Land Commission in obtaining his award; and on this ground, it is proposed to go behind the award, and offer evidence to show the invalidity of Kukiiahu’s claim as entered at the Board of Commissioners to Quiet Land Titles — in other words to treat the award as nothing, and go into the case de novo. This cannot be done. Kaiua, the person from whom Gill first bought, had notice of Kukiiahu’s claim before the Commission; entered his claim for the same land; and appeared and contested the case. It was decided in favor of Kukiiahu, and cannot be tried anew in this Court. The Land Commission may have decided wrong, but if so, Gill or Kaiua, both of whom had notice of the award, could have appealed to the Supreme Court, agreeably to the statute in such case made and provided. In that Court they could have shown fraud,want of title, or anything else affecting the case; *55but it cannot be done here, under the circumstances. If we are to go into these cases anew, treating the awards of the Land Commission and the Supreme Court as nothing, then there is no security for any man’s real estate — no rest for his title — and the whole kingdom will be afloat.
Mr. Harris for plaintiff.
Mr. Burbank for defendant.
(See Kekiekie vs. Edward Dennis, Ante, page 42.)
The counsel for the defendant, under the ruling of the Court, said the only question remaining to be settled was the amount of the damages, and proposed to tire counsel for the plaintiff to withdraw the case from the jury, and refer the question of damages to the Chief Justice. The proposition was accepted, and the case accordingly withdrawn.